Citation Nr: 1115519	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-36 280A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to education assistance benefits under Title 38 of the United States Code, Chapter 30 (Montgomery GI Bill), following the award of eligibility for education benefits under the provisions of Title 38 of the United States Code, Chapter 33 (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from December 2001 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA), Regional Office (RO), Education Center, in Atlanta, Georgia, which determined that the Veteran was not eligible for Montgomery GI Bill (MGIB) education benefits following the award of Post 9/11 GI Bill education benefits.


FINDING OF FACT

On April 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.
ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


